EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Jori Fuller on April 25, 2022. The application has been amended as follows. 

Claim 17 has been amended as follows:
17.	A measuring system for the continuous determination of intra-arterial blood pressure at two fingers of a hand having a palm, the measuring system comprising:
a double-finger sensor having inflatable cuffs for the two fingers;
a plethysmographic system comprising[[:]] at least two light sources, with one or more wavelengths, and at least two light detectors; 
a pressure generating system comprising[[:]] at least one valve, controlled in real time by the plethysmographic system, for generating pressure in the cuffs, which pressure is available over a frequency range with an upper limit frequency of at least 20 Hz and corresponds to the intra-arterial blood pressure in the finger[[,]]; and

an upper supporting surface configured to support the two fingers and adjacent areas of the palm of the hand, the upper supporting surface having a curved outer profile; and
a flat bottom surface configured to rest on a supporting plane;
wherein the double-finger sensor projects from the upper supporting surface;
wherein the upper supporting surface comprises a receiving slot that partitions the upper supporting surface mirror-symmetrically into two partial surfaces, the receiving slot containing elements for connecting the plethysmographic system to the double-finger sensor;
wherein the elements for connecting the plethysmographic system to the double-finger sensor comprises two outer elements disposed in the receiving slot that are slideable in the direction of a central element;
wherein a part of the double-finger sensor which accommodates the inflatable cuffs is fastened to the elements in a removable and exchangeable manner; 
wherein the two outer elements contain the two light sources while the central element contains the two light detectors; and
wherein the pressure generating system with the at least one controlled valve is located in the housing underneath the upper supporting surface

Claims 20-22 have been canceled.

Claim 33 has been amended as follows:
33.	A measuring system for the continuous determination of intra-arterial blood pressure at two fingers of a hand having a palm, the measuring system comprising:
a double-finger sensor having inflatable cuffs for the two fingers;
a plethysmographic system comprising[[:]] at least two light sources, with one or more wavelengths, and at least two light detectors; and
a pressure generating system comprising[[:]] at least one valve, controlled in real time by the plethysmographic system, for generating pressure in the cuffs, which pressure corresponds to the intra-arterial blood pressure in the finger[[,]]; and
wherein the measuring system has a housing comprising: 
an upper supporting surface configured to support the two fingers and adjacent areas of the palm of the hand, the upper supporting surface having a curved outer profile, and
a flat bottom surface configured to rest on a supporting plane,
wherein the double-finger sensor projects from the upper supporting surface;

wherein two outer elements are disposed in a receiving slot on the upper supporting surface of the housing so as to be slideable in the direction of a central element;
wherein a part of the double-finger sensor which accommodates the inflatable cuffs is fastened to the elements in a removable and exchangeable manner; and
wherein the two outer elements contain the two light sources while the central element contains the two light detectors.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
The examiner first notes the limitations "elements for connecting the plethysmographic system to the double-finger sensor" and/or the "two outer elements" and "central element" for fastening the part of the double-finger sensor which accommodates the inflatable cuffs in a removable and exchangeable manner have been interpreted to invoke 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph) despite the absence of the word "means," because the claim limitation(s) uses a generic placeholder (in this case, "element," see MPEP 2181(I)(A)) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for the above-noted limitation is disclosed in the original drawings, particularly Figures 3 and 4 (elements 21 and 22).
Applicant's arguments with respect to the cited prior art failing to teach/suggest the claimed feature of slideable outer elements carrying light sources and a central element carrying light detectors in combination with the remaining recited claim features have been fully considered and are persuasive, and the corresponding rejection(s) of claims reciting these features withdrawn. Specifically, Shinohara discloses a first element containing at least one light source and a second element containing at least one light detector, wherein a finger cuff is configured to be fastened to or mounted on said first and second elements, thereby connecting a plethysmographic system to a finger cuff (Fig. 25). Shinohara further discloses a separate (or third) slidable element for securing the cuff to the base/housing having the plethysmographic system (Fig. 26). However, Shinohara does not disclose the light-source carrying element is slideable relative to the light detector-carrying element as claimed. Accordingly, the prior art of record does not teach/suggest a system comprising, in combination with the remaining recited features, two outer elements disposed in a receiving slot on the upper supporting surface of the housing so as to be slideable in the direction of a central element, wherein a part of the double-finger sensor which accommodates the inflatable cuffs is fastened to the elements in a removable and exchangeable manner; and wherein the two outer elements contain the two light sources while the central element contains the two light detectors.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. WO 2013/178475 A1 (US equivalent, US 2015/0201852 A1) discloses, when using the vascular unloading technique to monitor intra-arterial blood pressure in real-time, the cuff pressure must be able to undergo changes which are as rapid as those occurring in actual arterial blood pressure, i.e. up to 20 Hz. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791